[Cite as State v. Bond, 2016-Ohio-1471.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 103814



                                           STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                           DARNELL BOND

                                                      DEFENDANT-APPELLANT




                                          JUDGMENT:
                                    REVERSED AND REMANDED




                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-15-596915-A

        BEFORE: S. Gallagher, J., E.A. Gallagher, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: April 7, 2016
ATTORNEY FOR APPELLANT

Steve W. Canfil
55 Public Square, Suite 2100
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Glen Ramdhan
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1} Appellant Darnell Bond appeals from his sentence, claiming the trial court failed to

accurately notify him of the specific length of the community control sanction imposed, failed to

satisfy the requirements of R.C. 2929.19(B)(4), and issued a flawed journal entry. The state has

conceded error. Upon review, we reverse and remand the matter for resentencing and correction

of the journal entry.

       {¶2} The instant appeal is taken from Cuyahoga C.P. No. CR-596915-A. Appellant was

indicted on three counts.      He pled guilty to one count of escape in violation of R.C.

2921.34(A)(3), and an amended count of attempted menacing by stalking in violation of R.C.

2923.02 and 2903.211(A)(1). The remaining count of the indictment was nolled. The escape

charge related to appellant’s failure to comply with the conditions of his community control

sanctions imposed in Cuyahoga C.P. No. CR-587375-A. The matter proceeded to a hearing for

the sentencing in CR-596915 and the violation of community control sanctions in CR-587375.

       {¶3} In sentencing appellant in CR-596915, the trial court placed appellant on probation

and ordered him to serve 180 days in county jail with credit for time served, but stated the court

would “keep the case on probation open.” The court reserved the right to place appellant in

prison for “up to 12 months” for a probation violation.

       {¶4} For appellant’s violation of community control sanctions in CR-587375, the court

ordered appellant to serve six months in a community-based correctional facility and extended

the period of his community control sanctions, which had been due to expire on December 31,

2016, until December 31, 2018. The court warned appellant that if he violated probation in that

case, he could be placed in prison.
       {¶5} Thereafter, the court provided conflicting statements regarding the length of the

community control sanction imposed in CR-596915. The court indicated that the probation term

in CR-596915 would be ending December 30, 2015. However, the court then indicated: “Same

for both. And the maximum would have been 12/30/19, so he’ll be on probation for a total of

four years while he’s in the county jail, and while he’s in CBCF, that counts toward his probation

obligation.”

       {¶6} The resulting journal entry in CR-596915 states in relevant part:

       [Defendant] is sentenced to the Cuyahoga County Jail for a term of 180 day(s).
       Defendant ordered to serve 180 days in county jail for Counts 1 & 2, followed by
       CBCF as ordered in CR 587375. Counts 1 and 2 concurrent; community control
       sanctions until 12/31/2015, to match CR 587375. * * * Violations of conditions
       may result in prison term of 12 months.

The parties concede that the journal entry for CR-587375 reflects that appellant’s community

control sanctions were extended to December 30, 2018.

       {¶7} Appellant claims the trial court failed to accurately inform appellant that he would

be subject to community control sanctions until December 31, 2018, and failed to place in the

sentencing journal entry an accurate statement of the length of time that appellant was subject to

community control sanctions. The state concedes that the conflicting statements were confusing

regarding the length of the community control sanction imposed.

       {¶8} Also, a trial court is required to notify the defendant of the specific prison term that

may be imposed as a sanction for a violation of a community control sanction in order to comply

with R.C. 2929.19(B)(4). See State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746, 814

N.E.2d 837, ¶ 19 (interpreting former analogous R.C. 2929.19(B)(5)).

       {¶9} R.C. 2929.19(B)(4) provides as follows:
       If the sentencing court determines at the sentencing hearing that a community
       control sanction should be imposed and the court is not prohibited from imposing
       a community control sanction, the court shall impose a community control
       sanction. The court shall notify the offender that, if the conditions of the sanction
       are violated, if the offender commits a violation of any law, or if the offender
       leaves this state without the permission of the court or the offender’s probation
       officer, the court may impose a longer time under the same sanction, may impose
       a more restrictive sanction, or may impose a prison term on the offender and shall
       indicate the specific prison term that may be imposed as a sanction for the
       violation, as selected by the court from the range of prison terms for the offense
       pursuant to section 2929.14 of the Revised Code.

(Emphasis added.) The trial court did not comply with the statute in this case.

       {¶10} Upon our review, we sustain the sole assignment of error. The case is remanded

to the trial court for resentencing. The trial court shall advise appellant of the proper length of

community control, notify him of the specific prison term that may be imposed if the conditions

are violated, and correct the journal entry.

       {¶11} Judgment reversed; case remanded.

       It is ordered that appellant recover from appellee costs herein taxed. The court finds

there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR